DETAILED ACTION
	This Office Action, based on application 16/788,720 filed 12 February 2020, is filed in response to applicant’s amendment and remarks filed 4 May 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 4 May 2022 in response to the Office Action mailed 4 February 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverse the prior art rejection alleging cited prior art fails to disclose “determining that the first data mirror rate of the first mirror process is lower than the first data modification rate; and initiating a second mirror process that is configured to copy storage segments from the identified storage node to the mirrored cluster of storage nodes, wherein a combined data rate of a second mirror data rate of the second mirror process and the first data mirror rate of the first mirror process is at least as high as the first data modification rate” as amended in exemplary Claim 1.  The Office has fully considered applicant’s remarks and maintains a prior art rejection to the claims in view of new grounds of rejection presented in response to the amended subject matter.  The applicant notes the teachings of TEKADE and alleges “TEKADE is silent with respect to starting a second mirror process in response to the first data modification rate exceeding the first data mirror rate”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second mirror process being started in response to the ‘determining’ or any other particular condition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 was amended to recite “communicating to the second mirror process of the at least two additional mirror processes …”; there appears to be lack of antecedent basis of “the second mirror process” where the process is one of “the at least two additional mirror processes”.  While parent Claim 1 recites “a second mirror process”, Claim 1 does not associate the mirror process as being one of “the at least two additional mirror processes” of Claim 3 (dependent of Claim 1, parent of Claim 4).  Stated another way, parent Claim 1 recites “initiating a second mirror process” and Claim 3 recites “initiating at least two additional mirror processes”; thus, the second mirror process of Claim 1 cannot be one of the at least two additional mirror processes of Claim 3.  The Office recommends amending Claim 4 to recite “a third mirror process of the two additional mirror processes” and “a fourth mirror process of the two additional mirror processes” to clearly distinguish between the different mirror processes.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH et al (US PGPub 2002/0191311) in further view of TSIRKIN (US PGPub 2019/0065227), TSIRKIN (US PGPub 2012/0221710 hereinafter known as TSIRKIN2), and TEKADE et al (US PGPub 2016/0077925).

With respect to Claims 1, 19, and 20, ULRICH discloses a method/compute instance/computer program product comprising:  5
determining, by a compute instance comprising a processor device (Fig 42, CPUs 4205), that storage segments have been modified on a first storage node of a plurality of storage nodes (Fig 1, Server Nodes 150, 151 e.g. Server Node 150) in a first cluster of storage nodes (Fig 1, Cluster 160) at a first data modification rate (Section [0547] – load balancing data may include access frequency of each object), each of the plurality of storage nodes comprising an electronic device (Section [0170] – server-disk array pair 130, 140 may be considered to be one server node 150; disks in disk array 140 may be integrated drive electronics disks; Fig 42 depicts server 130 comprising CPUs – both server and disk meet the broadest reasonable interpretation of an ‘electronic device’); 
in response to determining that the storage segments have been modified on the first storage node at the first data modification rate, initiating a first mirror 10process (Fig 40, Object Positioning Plan 4025) that is configured to copy storage segments from an identified storage node to a mirrored cluster of storage nodes (Section [0506] – frequently accessed data or files may be automatically replicated such that simultaneous requests for the same information can be serviced more efficiently; Section [0520] – high usage files may be replicated so that multiple controller clusters include one or more local copies of the files); and 
communicating, to the first mirror process, a storage node identifier that identifies the first storage node (Section [0570] – the object positioning plan 4025 includes identification of server F3 {‘storage node identifier’} to push a file to server F4 for storage thereon).
	ULRICH may not explicitly disclose the first data modification rate being the number of storage segments modified over a determined time interval; receiving, from the first mirror process, information that identifies a first data mirror rate of the first mirror process; determining that the first data mirror rate of the first mirror process is lower than the first data modification rate; and initiating a second mirror process that is configured to copy storage segments from the identified storage node to the mirrored cluster of storage nodes, wherein a combined data rate of a second mirror data rate of the second mirror process and the first data mirror rate of the first mirror process is at least as high as the first data modification rate.
	However, TSIRKIN discloses the first data modification rate being the number of storage segments modified over a determined time interval (Sections [0032-0033] – an initial stage iterative copying operation {which may be analogous to a ‘first mirror process’} may be performed on modified memory pages of a virtual machine until a pre-defined condition has been met indicating completion of the initial stage; the pre-defined condition may be based on a memory page modifying rate; the memory page modifying rate may be the size of memory pages which are modified in a unit of time; Fig 3 – in response to a pre-defined condition being met {330}, the final stage of migration may be executed and completed {360, 370}; Section [0051] – completion of a migration may include copying one or more remaining modified pages {which may also be analogous to a ‘first mirror process’} to the destination).
	ULRICH and TSIRKIN are analogous art because they are from the same field of endeavor of replication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ULRICH and TSIRKIN before him or her, to modify the replication of data of ULRICH to include pre-copying and post-copying the data based on a page modifying rate as taught by TSIRKIN.  A motivation for doing so would have been to support live migration of the data (which allows modification of the data during the replication process) and establish a known pre-defined condition for progressing through the stages of the live migration (Section [0032]).  Therefore, it would have been obvious to combine ULRICH and TSIRKIN to obtain the invention as specified in the instant claims. 
	ULRICH and TSIRKIN may not explicitly disclose receiving, from the first mirror process, information that identifies a first data mirror rate of the first mirror process; determining that the first data mirror rate of the first mirror process is lower than the first data modification rate; and initiating a second mirror process that is configured to copy storage segments from the identified storage node to the mirrored cluster of storage nodes, wherein a combined data rate of a second mirror data rate of the second mirror process and the first data mirror rate of the first mirror process is at least as high as the first data modification rate.
	However, TSIRKIN2 discloses receiving, from the first mirror process, information that identifies a first data mirror rate of the first mirror process; determining that the first data mirror rate of the first mirror process is lower than the first data modification rate (Section [0027] – a host migration agent may determine that the rate of state change is exceeding the rate of transfer or migration; the rate of transfer may be determined by querying hypervisors), wherein a combined data rate of a second mirror data rate of the second mirror process and the first data mirror rate of the first mirror process is at least as high as the first data modification rate (Figs 3 and 4; 310, 410 – live migrations may be monitored to determine state and transfer rates ; 320, 420 – state and transfer rates may be compared to determine whether the live migration is converging, if so, the live migration is continued to be monitored, if not, proactive steps may be taken to promote convergence).
	ULRICH, TSIRKIN, and TSIRKIN2 are analogous art because they are from the same field of endeavor of replication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ULRICH, TSIRKIN, and TSIRKIN2 before him or her, to modify the replication of data of the combination of ULRICH and TSIRKIN to include monitoring state change and state transfer rates as taught by TSIRKIN2.  A motivation for doing so would have been to detect conditions in which a live migration of data may not complete so that the system may take proactive steps to ensure completion (Section [0005]).  Therefore, it would have been obvious to combine ULRICH, TSIRKIN, and TSIRKIN2 to obtain the invention as specified in the instant claims.
ULRICH, TSIRKIN, and TSIRKIN2 may not explicitly disclose initiating a second mirror process that is configured to copy storage segments from the identified storage node to the mirrored cluster of storage nodes.
However, TEKADE discloses initiating a second mirror process that is configured to copy storage segments from the identified storage node to the mirrored cluster of storage nodes (Section [0088] – the number of consumer threads {‘mirror processes’} may be increased to process more work items in parallel to improve copy rate).
ULRICH, TSIRKIN, TSIRKIN2, and TEKADE are analogous art because they are from the same field of endeavor of replication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE before him or her, to modify a server’s positioning plan of the combination of ULRICH, TSIRKIN, and TSIRKIN2 to include parallel processing as taught by TEKADE.  A motivation for doing so would have been to reduce the amount of time required to back up data (Section [0081]).  Therefore, it would have been obvious to combine ULRICH, TSIRKIN, TSIRKIN2, and TEKADE to obtain the invention as specified in the instant claims.

With respect to Claim 152, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
ULRICH further discloses wherein determining that the storage segments have been modified on the first storage node at the first data modification rate comprises: receiving, from the first storage node, information that identifies the first data modification rate (Section [0514] – software resident on each controller may collect statistics regarding file accesses including information of access frequency).  

With respect to Claim 3, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
ULRICH further discloses determining, by the compute instance, that storage segments have been modified on a second storage node of the plurality of storage nodes  (Fig 1, Server Nodes 150, 151 e.g. Server Node 151) in the first cluster of storage nodes (Fig 1, Cluster 160) at a second data modification rate (Section [0547] – load balancing data may include access frequency of each object);  25in response to determining that the storage segments have been modified on the second storage node at the second data modification rate, initiating at least two additional mirror processes (Fig 40, Object Positioning Plan 4025; Section [0571] – a positioning plan may be created for each object owned by the respective server), each mirror process of the two additional mirror processes being configured to copy storage segments from an identified storage node to a mirrored cluster of storage nodes (Section [0506] – frequently accessed data or files may be automatically replicated such that simultaneous requests for the same information can be serviced more efficiently; Section [0520] – high usage files may be replicated so that multiple controller clusters include one or more local copies of the files); and 30communicating to each of the at least two additional mirror processes a storage node identifier that identifies the second storage node (Section [0570] – the object positioning plan 4025 includes identification of server F3 {‘storage node identifier’} to push a file to server F4 for storage thereon). 

With respect to Claim 4, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 3.
ULRICH further discloses communicating to a first mirror process of the at least two additional mirror processes a first list of storage segments on the second storage node to be 5copied to the mirrored cluster of storage nodes by the first mirror process of the at least two additional mirror processes; and communicating to the second mirror process of the at least two additional mirror processes a second list of storage segments on the second storage node to be copied to the mirrored cluster of storage nodes by the second mirror process of 10the at least two additional mirror processes, the second list being different from the first list (Section [0570-0571] – each positioning plan {‘mirror process’} identifies one or more objects to be pushed by their respective server to facilitate load balancing; e.g. Fig 41 discloses large file LF may be pushed to F4 server for storage thereon).  

With respect to Claim 5, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 4.
ULRICH further discloses receiving, by the compute instance from the second storage node, an aggregate list that identifies a plurality of storage segments on the second 15storage node that are to be copied to the mirrored cluster of storage nodes; selecting a first subset of storage segments identified on the aggregate list and populating the first list with the first subset of storage segments; and selecting a second subset of storage segments identified on the aggregate list and populating the second list with the second subset of storage segments (Section [0525-0527] – a server can seek to load balance by reviewing load balancing data; each server pushes objects defined by that server’s respective portion of the object positioning plan to other servers in the distributed file storage system).  

With respect to Claim 6, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.  
ULRICH further discloses communicating to the second mirror process the storage node identifier that identifies the first storage node (Section [0570] – the object positioning plan 4025 includes identification of server F3 {‘storage node identifier’} to push a file to server F4 for storage thereon).

With respect to Claim 7, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.  
ULRICH further discloses communicating to the first mirror process a first list of storage segments on the first storage node to be copied to the mirrored cluster of storage nodes by the first mirror process; and 5communicating to the second mirror process a second list of storage segments on the first storage node to be copied to the mirrored cluster of storage nodes by the second mirror process, the second list being different from the first list (Section [0570-0571] – each positioning plan {‘mirror process’} identifies one or more objects to be pushed by their respective server to facilitate load balancing; e.g. Fig 41 discloses large file LF may be pushed to F4 server for storage thereon).  

With respect to Claim 108, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
TEKADE further discloses wherein initiating the second mirror process that is configured to copy storage segments from the identified storage node to the mirrored cluster of storage nodes further comprises: accessing information that identifies a guaranteed data mirror rate (Section [0007] – backup requests may be defined by a service level agreement, which provides a schedule for backing up the data; Section [0071]); determining, based on the information that identifies the first data mirror 15rate, that the guaranteed data mirror rate is greater than the first data mirror rate; and in response to determining that the guaranteed data mirror rate is greater than the first data mirror rate, initiating the second mirror process (Section [0088] – the number of consumer threads {‘mirror processes’} may be increased to process more work items in parallel to improve copy rate).  

With respect to Claim 209, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
TEKADE further discloses terminating, by the compute instance, one of the first mirror process and the second mirror process (Section [0078] – consumer threads may complete processing of all work items created by producer threads; Section [0071] – systems may cap I/O throughput or network bandwidth to a certain level).

With respect to Claim 10, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 9.
TEKADE further discloses wherein terminating the one of the first mirror 25process and the second mirror process comprises: determining, by the compute instance, that a lesser number of mirror processes can implement a desired data mirror rate; and in response to determining that the lesser number of mirror processes can implement a desired data mirror rate, terminating the one of the first mirror 30process and the second mirror process (Section [0088] – the number of consumer threads can be modified to achieve improved copy throughput based on network, storage, and compute infrastructure ; Section [0071] – systems may cap I/O throughput or network bandwidth to a certain level).

With respect to Claim 11, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
ULRICH further discloses communicating, to the first mirror process, an address of a first mirrored cluster of storage nodes (Section [0539] – servers are identified by a server identification {‘an address of a first mirrored cluster of storage nodes’} managed by the distributed file storage system; Section [0570] – object positioning plans use server identification {e.g. server F1} to indicate the source and destination of objects). 

With respect to Claim 512, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
ULRICH further discloses communicating, to the first mirror process, an address of a first mirrored cluster of storage nodes to which modified storage segments are to be copied and an address of a second mirrored cluster of storage nodes to which the modified storage segments are to be copied (Section [0539] – servers are identified by a server identification {‘an address of a first/second mirrored cluster of storage nodes’} managed by the distributed file storage system; Section [0570] – object positioning plans use server identification {e.g. server F1} to indicate the source and destination of objects).  

With respect to Claim 13, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
ULRICH further discloses communicating authentication credentials to the first mirror process that are required by the first storage node to gain access to storage segments stored on the first storage node (Section [0275] – information about current shares placed on a server node’s files is stored in a lock node table; Section [0278] – a share specifies the read and write permissions for both a requesting client and for all other clients in the system).  

With respect to Claim 14, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
ULRICH further discloses wherein the storage segments modified on the first storage node at the first data modification rate (Section [0547] – load balancing data may include access frequency of each object) are associated with a first division (Fig 1, Server Nodes 150, 151 e.g. Server Node 150) of an enterprise (Fig 1, Cluster 160), and further comprising: determining, by the compute instance, that storage segments associated 20with a second division (Fig 1, Server Nodes 150, 151 e.g. Server Node 151) of the enterprise (Fig 1, Cluster 160) have been modified on the first storage node at a second data modification rate (Section [0547] – load balancing data may include access frequency of each object); communicating, to the first mirror process, first division authentication credentials that are required by the first storage node to gain access to storage segments that are associated with the first division (Section [0275] – information about current shares placed on a server node’s files is stored in a lock node table; Section [0278] – a share specifies the read and write permissions for both a requesting client and for all other clients in the system); 25and communicating to the second mirror process the storage node identifier that identifies the first storage node (Section [0570] – the object positioning plan 4025 includes identification of server F3 {‘storage node identifier’} to push a file to server F4 for storage thereon) and second division authentication 30credentials that are required by the first storage node to gain access to storage segments that are associated with the second division, the second division20191381US35 authentication credentials being different from the first division authentication credentials (Section [0275] – information about current shares placed on a server node’s files is stored in a lock node table; Section [0278] – a share specifies the read and write permissions for both a requesting client and for all other clients in the system).

With respect to Claim 15, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 14.
ULRICH further discloses 5determining that the second division of the enterprise has a greater priority than the first division (Section [0465] – a file or set of files may be designated as highly important wherein processes may be performed on those files first); initiating a plurality of mirror processes, including the second mirror process (Fig 40, Object Positioning Plan 4025); and communicating, to each mirror process of the plurality of mirror processes, 10the storage node identifier that identifies the first storage node and the second division authentication credentials that are required by the first storage node to gain access to storage segments that are associated with the second division (Section [0275] – information about current shares placed on a server node’s files is stored in a lock node table; Section [0278] – a share specifies the read and write permissions for both a requesting client and for all other clients in the system).  

With respect to Claim 16, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 1.
ULRICH further discloses wherein the storage segments modified on the first 15storage node at the first data modification rate  (Section [0547] – load balancing data may include access frequency of each object) are associated with a first enterprise (Fig 1, Cluster 160), and further comprising: determining, by the compute instance, that storage segments associated with a second enterprise (Fig 1, Cluster 160) have been modified on the first storage node at a second data modification rate (Section [0547] – load balancing data may include access frequency of each object);  20communicating first enterprise authentication credentials to the first mirror process that are required by the first storage node to gain access to storage segments that correspond to the first enterprise (Section [0275] – information about current shares placed on a server node’s files is stored in a lock node table; Section [0278] – a share specifies the read and write permissions for both a requesting client and for all other clients in the system); and communicating, to the second mirror process, the storage node identifier that identifies the first storage node (Section [0570] – the object positioning plan 4025 includes identification of server F3 {‘storage node identifier’} to push a file to server F4 for storage thereon), and second enterprise authentication credentials that are required by the first storage node to gain access to storage segments that are associated with the second enterprise (Section [0275] – information about current shares placed on a server node’s files is stored in a lock node table; Section [0278] – a share specifies the read and write permissions for both a requesting client and for all other clients in the system).  

With respect to Claim 17, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 16.
ULRICH further discloses determining that the second enterprise has a greater priority than the first enterprise (Section [0465] – a file or set of files may be designated as highly important wherein processes may be performed on those files first); initiating a plurality of mirror processes, including the second mirror 5process (Fig 40, Object Positioning Plan 4025); and communicating, to each mirror process of the plurality of mirror processes, the storage node identifier that identifies the first storage node (Section [0570] – the object positioning plan 4025 includes identification of server F3 {‘storage node identifier’} to push a file to server F4 for storage thereon), and the second enterprise authentication credentials that are required by the first storage node to gain access to the storage segments that correspond to the second enterprise (Section [0275] – information about current shares placed on a server node’s files is stored in a lock node table; Section [0278] – a share specifies the read and write permissions for both a requesting client and for all other clients in the system).  

With respect to Claim 18, the combination of ULRICH, TSIRKIN, TSIRKIN2, and TEKADE disclose the method of claim 17.  
TEKADE further discloses wherein determining that the second enterprise has the greater priority than the first enterprise comprises: accessing first information that identifies a first guaranteed data mirror rate associated with the first enterprise; 15accessing second information that identifies a second guaranteed data mirror rate associated with the second enterprise; and determining that the second guaranteed data mirror rate is greater than the first guaranteed data mirror rate (Section [0007] – backup requests may be defined by a service level agreement {‘guaranteed data mirror rate’}, which provides a schedule for backing up the data; Section [0071]).                                                                                                                                        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure disclose similar techniques for addressing convergence issues during a live migration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137